Execution Draft

SEPARATION OF EMPLOYMENT AGREEMENT AND GENERAL RELEASE

     This Separation of Employment Agreement and General Release (the
“Agreement”) is made as of February 28, 2006, by and among PENNSYLVANIA REAL
ESTATE INVESTMENT TRUST, a Pennsylvania business trust (“Company”), and JONATHAN
B. WELLER (“Executive”).

WITNESSETH

     WHEREAS Executive is employed as Vice Chairman of Company pursuant to that
certain Amended and Restated Employment Agreement by and among Company and
Executive, dated as of January 1, 2004 (the “Employment Agreement”); and

     WHEREAS Executive and Company mutually desire to terminate amicably
Executive’s employment with Company; and

     WHEREAS Executive and Company desire to set forth the terms and conditions
for the termination of their employment relationship and to resolve all other
matters between them.

AGREEMENTS

     NOW THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto, intending to be
legally bound, agree as follows:

     1. (a) Executive, for and in consideration of the undertakings of Company
set forth herein, does hereby sever his employment relationship with Company
effective as of April 15, 2006 (the “Separation Date”), and Executive does
hereby remise, release and forever discharge Company, its subsidiaries and
Affiliates (as defined in the Employment Agreement), and each of its and their
officers, trustees, directors, managers, shareholders, employees, attorneys, and
other agents, and its and their respective successors and assigns, heirs,
executors, administrators and representatives (hereinafter referred to
collectively as the “Company Releasees”) of and from any and all rights,
obligations, promises, agreements, losses, controversies, claims, actions,
causes of action, suits, debts, claims and demands, and expenses, including
without limitation attorneys’ fees and costs, of any nature whatsoever, in law
or in equity, whether known or unknown, asserted or unasserted, which Executive
ever had, now has, or hereafter may have against the Company Releasees, or any
of them, relating to Executive’s service as a trustee, officer, director,
employee or manager of Company or any Affiliate of Company, Executive’s
employment relationship with Company, the Employment Agreement or Executive’s
separation from Company, including, but not limited to, any such claims arising
under any United States federal, state or local statutes, ordinances or common
law principles, including without limitation the National Labor Relations Act of
1947, the Civil Rights Acts of 1866, 1871, 1964, and 1991, the Equal Pay Act,
the Age Discrimination in Employment Act of 1967, the Rehabilitation Act of
1973, the Bankruptcy Code, the Fair Credit Reporting Act, the Worker Adjustment
and Retraining Notification Act, the Employee Retirement Income Security Act of
1974, the Americans With Disabilities Act of 1990, the Family and Medical Leave
Act of 1993, the Health Insurance Portability and Accountability Act of 1996,
the Sarbanes-Oxley Act of 2002, the Pennsylvania Human Relations Act, the
Philadelphia Fair Practices Ordinance, and any other employee-protective law of
any jurisdiction that may apply. Notwithstanding the foregoing, Executive does
not release Company from any claims arising under this Agreement.



--------------------------------------------------------------------------------



Back to Contents

     (b)      Company does hereby remise, release and forever discharge
Executive of and from any and all rights, obligations, promises, agreements,
losses, controversies, claims, actions, causes of action, suits, debts, claims
and demands, and expenses, including without limitation attorneys’ fees and
costs, of any nature whatsoever, in law or in equity, whether known or unknown,
asserted or unasserted, which Company ever had, now has, or hereafter may have
against Executive, relating to Executive’s service as a trustee, officer,
director, employee or manager of Company or any Affiliate of Company (as defined
in the Employment Agreement), Executive’s employment relationship with Company,
the Employment Agreement or Executive’s separation from Company. Notwithstanding
the foregoing, Company does not release Executive from any claims (i) involving
knowing misrepresentation, fraud, theft, intentional wrongdoing, intentional
breach of fiduciary duty, and/or intentional misappropriation of Company’s
property or (ii) arising under this Agreement.

     2.      Effective as of the Effective Date (as defined below), Executive
does hereby resign from his position as a member of the Board of Trustees of
Company. Effective as of the Separation Date, Executive does hereby resign from
his position as Vice Chairman of Company and from all other positions of any
nature that he holds or has ever held with Company and any Affiliate of Company
(as defined in the Employment Agreement) and with any other entity with respect
to which Company has requested Executive to perform services. Executive will
continue to be employed by Company as its Vice Chairman through the Separation
Date pursuant to the terms of this Agreement. Executive will devote his full
working time, energy, skill and best efforts to the performance of his duties,
in a manner that will faithfully and diligently further the business and
interests of Company and its subsidiaries. As compensation for his services
hereunder, Executive shall continue to receive, until and including the
Separation Date, the same base compensation, vacation, health/medical benefits,
medical, life and disability insurance and reimbursement of business related
expenses as he is entitled to receive during employment from Company under the
Employment Agreement.

       3.      In consideration of this Agreement and subject to Section 10
hereof, Company shall pay to Executive no later than the Separation Date: (a) a
lump sum severance payment in cash of $2,240,977, plus (b) $132,787 as a cash
bonus for 2005 in lieu of any amounts Executive might otherwise be entitled to
under Company’s 2005 Annual Incentive Plan, plus (c) all accrued but unpaid
salary of Executive through the Separation Date, if any, plus (d) payment (in an
amount determined using Company’s standard practices) for all earned but unused
vacation days of Executive, if any, through such date (such amounts,
collectively, the “Cash Payment”). In addition, within five business days
following the Effective Date, Company shall grant Executive a number of shares
of beneficial interest in Company (the “Additional Shares”) equal to (a)
$273,000 divided by (b) the average of the closing prices for one share of
beneficial interest in Company, as reported on the on the New York Stock
Exchange (the "NYSE") for the period of 20 consecutive trading days ending on
and including the trading day immediately prior to the Effective Date, which
grant shall be subject to Section 10 hereof. Executive acknowledges that he has
been informed by Company to consult with counsel regarding the federal
securities laws applicable to the grant of Additional Shares and Executive’s
transfer of those Additional Shares, including, but not limited to, any
limitations on transfer imposed by Rule 144 under the Securities Exchange Act of
1934, as amended. Notwithstanding anything to the contrary set forth in this
Agreement, Executive’s right to receive and Company’s obligation to deliver the
portion of the Cash Payment described in clause (a) of the first sentence of
this Section 3 shall be conditioned upon Company’s prior receipt from Executive
of an unconditional release (substantially as set forth in Section 1(a) of this
Agreement) of all claims, charges, complaints and grievances, whether known or
unknown to Executive, against the Company Releasees through and including the
Separation Date. Company shall, simultaneously with Executive’s delivery of such
release, deliver an unconditional release (substantially as set forth in Section
1(b) of this Agreement) of all claims, charges, complaints and grievances,
whether known or unknown to Company, against Executive through and including the
Separation Date.

2

--------------------------------------------------------------------------------



Back to Contents

          4.      The parties agree that, as of the date of this Agreement,
Executive holds exercisable options to acquire 15,605 shares of beneficial
interest in Company (the “Options”). Each Option shall remain exercisable until
the earlier of the 180th day following the Separation Date or the scheduled
expiration of such Option, which exercise shall be subject to Section 10 hereof.

          5.      The parties agree that, as of the date of this Agreement,
Executive owns 39,477 unvested restricted shares of beneficial interest in
Company previously granted by Company (the “Restricted Shares”). As of the
Separation Date, all Restricted Shares held by Executive shall immediately vest,
which vesting shall be subject to Section 10 hereof.

          6.      For a period of two years following the Separation Date,
Executive shall be entitled to receive, at Company’s expense, medical benefits
coverage for Executive and his spouse and dependents (if any) to the same extent
that Company is providing such coverage to Executive as of the date of this
Agreement. Executive and his spouse and dependents shall be entitled to any
rights he or they may have to continue such coverage at his or their sole
expense as are then accorded under COBRA for the COBRA coverage period following
the expiration of the two year period referenced above, if any.

          7.      Notwithstanding anything to the contrary in Company’s
2005-2008 Outperformance Program, as amended (the “Outperformance Program”), or
Executive’s award agreement thereunder, Executive shall remain eligible to
receive Performance Shares, payable in 2009, as though he were employed through
the end of the Measurement Period (as such terms are defined in the
Outperformance Program), subject to the other terms and conditions of the
Outperformance Program.

3

--------------------------------------------------------------------------------



Back to Contents

          8.       The terms and conditions of the Supplemental Retirement Plan
for Jonathan B. Weller effective as of September 1, 1994 shall remain in full
force and effect following the date of this Agreement and the Separation Date,
it being understood that, (a) Company shall make the contribution called for
thereby with respect to the period ended December 31, 2005, and (b) except as
required thereby, no further contributions or payments shall be made thereto by
Company in respect to any period after December 31, 2005.

          9.       Executive shall retain all rights provided for in Company’s
401(k) retirement plan (the “401(k) Plan”) in which he participates, including,
without limitation, (a) the right to matching contributions from Company (in an
amount determined in accordance with the terms of the 401(k) Plan) with respect
to salary and bonus deferrals made by Executive during 2006 that qualify for
such matching under the terms of the 401(k) Plan and (b) the right to roll over
his 401(k) Plan account into the plan of a subsequent employer or an individual
retirement account. So long as sufficient assets remain in Executive’s 401(k)
Plan account to pay the premiums on the insurance policies held for the benefit
of Executive in the 401(k) Plan sub-trust, Company shall continue to pay such
premiums and shall not take any action to terminate such insurance policies.

          10.      Except as specifically set forth in this Agreement, it is
expressly understood that Company does not have, and will not have, any
obligation to provide Executive at any time in the future with any payments,
benefits or considerations. It is further understood that, notwithstanding any
other provision of this Agreement, Company may withhold from any amounts payable
under this Agreement any foreign, federal, state and local taxes as shall be
required to be withheld pursuant to any applicable law or regulation, or, in
connection with the grant of the Additional Shares, exercise of Options or the
vesting of Restricted Shares, require prior payment by Executive of the amount
Company is required to withhold; provided, that Executive may elect to satisfy
the minimum federal income tax withholding requirements in connection with the
grant of the Additional Shares, the exercise of Options or the vesting of
Restricted Shares by surrendering to Company shares of beneficial interest in
Company that he would otherwise be entitled to receive as the result of such
grant, exercise or vesting, which shares shall have a market value at the date
of such surrender equal to the minimum federal income tax required to be
withheld.

     11.      Executive understands that Company shall disclose the nature and
terms of this Agreement in satisfaction of its disclosure requirements under
applicable securities laws. In further consideration of the agreements of
Company as set forth herein, Executive shall not, prior to the date of such
public disclosure by Company, communicate or disclose the terms of this
Agreement to any persons with the exception of members of his immediate family,
his attorneys, and his accountant or tax advisor, each of whom shall be informed
of this confidentiality obligation and shall be bound by its terms.

     12.      Neither party shall disparage in any way to any third party the
professional or personal reputation or character of the other, including, in the
case of Company, any of its affiliated corporations or entities, or any of their
officers, trustees, directors, managers, shareholders, employees, attorneys,
other agents or representatives.

4

--------------------------------------------------------------------------------



Back to Contents

     13.       Executive acknowledges that, following the date of this Agreement
and the Separation Date, he shall continue to comply with the confidentiality
section of Company’s Employee Handbook as in effect on the date hereof.

     14.      Executive agrees that, during the period beginning on the date
hereof and ending on and including the date that is two years from the
Separation Date, he shall not directly or indirectly solicit or contact any
person who is employed by Company or any of its Affiliates (as defined in the
Employment Agreement) with a view to the engagement or employment of such person
by any person or entity or otherwise interfere with the employment relationship
of Company or any of its Affiliates with any of its or their employees.

     15.      Following the date of this Agreement and the Separation Date,
Company shall indemnify and defend Executive against all claims arising out of
Executive’s activities as an officer, trustee or employee of Company or its
Affiliates (as defined in the Employment Agreement) to the fullest extent
permitted by law and under the Company’s Trust Agreement.

     16.      Following the date of this Agreement and the Separation Date,
Executive shall, upon reasonable notice, furnish such information and proper
assistance to Company as may reasonably be required by Company in connection
with any litigation in which it or its Affiliates (as defined in the Employment
Agreement) are, or may become, parties. Executive shall be fairly compensated
for providing assistance to Company that is more than incidental; provided,
however, that the failure of Company and Executive to agree on such compensation
shall not be the basis on which Executive withholds any information or
assistance.

     17.      Executive agrees that, during the period beginning on the date
hereof and ending on and including the date that is one year from the Separation
Date, he shall cooperate fully with Company and its counsel with respect to any
matter with which he was involved during the term of his employment with
Company, including full disclosure of all relevant information, and shall assist
Company with respect to the transition of his duties as an officer of the
Company or any of its Affiliates (as such term is defined in the Employment
Agreement). Executive will render such cooperation in a timely manner and at
such times and places as may be reasonably requested by Company.

     18.      Following the date of this Agreement and the Separation Date,
Company shall provide such information as is reasonably requested by Executive
in connection with his efforts to recover certain wage tax payments previously
made by Executive to the City of Philadelphia. Following the date of this
Agreement and the Separation Date, Company shall also file amended federal
income tax returns for applicable tax years to amend the manner in which certain
items relating to the Supplemental Retirement Plan for Jonathan B. Weller
effective as of September 1, 1994 were originally reported.

5

--------------------------------------------------------------------------------



Back to Contents

     19.      Executive shall indemnify, defend and hold harmless Company from
and against all claims, losses, damages, liabilities, costs and other expenses
incurred by or asserted against Company by reason of or resulting from a breach
of this Agreement by Executive.

     20.      This Agreement will be governed by and construed according to the
laws of the Commonwealth of Pennsylvania. The parties to this Agreement
irrevocably hereby submit to the exclusive jurisdiction and venue of the United
States federal courts or the courts of the Commonwealth of Pennsylvania in any
action or proceeding brought with respect to or in connection with this
Agreement. Each party hereby waives any objection based on forum non conveniens
and waives any objection to venue of any action instituted hereunder in such
courts.

     21.      In case any one or more of the provisions contained of this
Agreement shall, for any reason, be held to be invalid, illegal or unenforceable
in any respect, such invalidity, illegality or unenforceability shall not affect
the other provisions of this Agreement, which shall be construed as if such
invalid, illegal or unenforceable provision had never been contained herein. No
waiver by either party of any breach of this Agreement shall be a waiver of any
preceding or succeeding breach. No waiver by either party of any right under
this Agreement shall be construed as a waiver of any other right.

     22.      This Agreement is not and shall not be construed to be an
admission of any violation of any United States federal, state or local statute
or regulation or of any duty (contractual or otherwise) owed by either party to
the other, and this Agreement is made voluntarily to provide an amicable
conclusion of Executive’s employment relationship with Company.

     23.      Executive hereby certifies that he has read the terms of this
Agreement, that he has been informed by Company through this document that he
should discuss this Agreement with an attorney of his own choice and that he has
had an opportunity to do so, and that he understands the terms and effects of
this Agreement. Executive further certifies that he has the intention of
releasing all claims recited herein in exchange for the consideration described
herein, which he acknowledges is adequate and satisfactory to him. Neither
Company nor any of its agents, representatives or attorneys has made any
representations to Executive concerning the terms or effects of this Agreement
other than those contained herein.

     24.      Executive acknowledges that he has returned to Company all
documents and other property of Company in his possession, under his control or
to which he may have access. Such property includes, but is not limited to,
computers, records, files, memoranda, reports, customer lists, drawings, plans,
documents, keys, equipment, credit cards, compact disks and other portable media
and the like that Executive has used, prepared or come into contact with during
the course of his employment with Company.

     25.      This Agreement shall not be assignable by Executive, and shall be
assignable by Company only to an Affiliate (as defined in the Employment
Agreement) or to any person or entity that becomes a successor in interest (by
purchase of assets or shares, or by merger or otherwise) to Company. Subject to
the foregoing, this Agreement and the rights and obligations set forth herein
shall inure to the benefit of, and be binding upon, the parties hereto and each
of their permitted successors, assigns, heirs, executors and administrators.

6

--------------------------------------------------------------------------------



Back to Contents

     26.      This Agreement constitutes the entire agreement of the parties
with respect to the subject matter hereof. Effective as of the Effective Date,
the Employment Agreement is terminated and shall thereupon have no continuing
force or effect.

     27.      Executive acknowledges that he has been informed that he has the
right to consider this Agreement for a period of at least 21 days prior to
entering into this Agreement. Executive further acknowledges that he has the
right to revoke this Agreement within 7 days of its execution by giving written
notice of such revocation by hand delivery or fax to Company, Attention:
Chairman of the Board, within the 7 day period. This Agreement shall become
effective and enforceable, unless sooner revoked, on the eighth day after this
Agreement, properly executed by Executive, is timely delivered to Company (the
“Effective Date”). Notwithstanding the foregoing, Company shall have no
obligation to make any payment described in Section 3 or provide any benefit
described in this Agreement until the Agreement becomes final and irrevocable.
Executive acknowledges that, in the event he revokes the Agreement, the
Agreement is null and void, and Executive shall not be entitled to receive any
of the payments or benefits described herein.

[Signature page follows]

7

--------------------------------------------------------------------------------



Back to Contents

          IN WITNESS WHEREOF, and intending to be legally bound hereby, the
parties have executed the foregoing Agreement as of the date first written
above.

WITNESS:          /s/ Cynthia Boulden             /s/ Jonathan B.
Weller                     Jonathan B. Weller           PENNSYLVANIA REAL ESTATE
  INVESTMENT TRUST         WITNESS:          /s/ Daniel A. Pliskin            
By: /s/ Bruce Goldman   Name:  Bruce Goldman   Title:  Executive Vice President
and General Counsel    

[Signature page to Separation of Employment Agreement and General Release]



--------------------------------------------------------------------------------